Citation Nr: 0204551	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  94-45 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama




THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a duodenal ulcer, currently rated as 40 percent 
disabling.





REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney





INTRODUCTION

The veteran served on active duty from July 1950 to March 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1994 RO decision which denied a claim 
for an increase in a 40 percent rating for postoperative 
residuals of a duodenal ulcer.  The Board remanded the case 
for additional development in August 1996 and January 1999.  
In a December 2000 decision, the Board denied the claim.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2001 unopposed 
motion, the VA Secretary requested that the Court vacate the 
Board decision and remand the case so that the Board could 
address the applicability of the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
By a May 2001 order, the Court granted this motion, and the 
case was subsequently returned to the Board.  In October 
2001, the Board sent the veteran's attorney a letter, telling 
her she had 90 days to submit any additional evidence and 
argument; no response was received.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for an increased rating 
for a postoperative duodenal ulcer condition, and all 
evidence relevant to that claim has been developed to the 
extent possible.   

2.  The veteran's duodenal ulcer, with residuals of 
gastroenterostomy and vagotomy, produces impairment which 
does not exceed that of moderately severe duodenal ulcer.



CONCLUSIONS OF LAW

1.  There has been compliance with the notice and duty to 
assist requirements of the VCAA with respect to the veteran's 
claim for an increased rating for postoperative residuals of 
a duodenal ulcer.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

2.  The criteria for an evaluation in excess of 40 percent 
for postoperative residuals of a duodenal ulcer have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.114, Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Compliance

The May 2001 motion and Court order unopposed appellee's 
motion and Court order direct that the Board determine 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA.  See 38 U.S.C.A. §§ 5103 
5103(a) (West Supp. 2001).  In August 2001, the VA published 
final regulations implementing the VCAA, including a 
regulation on the notice and duty to assist provisions.  66 
Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Specifically, under this new law and regulation, the 
notification duties include notifying the claimant if his or 
her application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
this evidence or if the claimant should obtain it, and, 
finally, if the VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be 
obtained, providing a brief explanation of the efforts made 
to obtain the evidence, and describing further action to be 
taken with respect to the claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b), (e).   

When he filed his claim in February 1994, the veteran stated 
that he received all treatment at the VA.  Pursuant to a 
remand in August 1996, the veteran was asked to provide 
evidence of his treatment, and notified that for private 
treatment, he could submit identifying information and 
release forms, and VA would obtain the records, or he could 
obtain the records himself.  He was also informed that VA 
would obtain VA or military treatment records identified by 
him.  In the statement of the case of September 1994, he was 
notified of the legal criteria applicable to his claim.  In 
the statement of the case of September 1994, and the 
supplemental statements of the case of February 1998 and June 
2000, he was informed of the evidence considered, and the 
reasons the disability failed to meet the criteria for an 
increased rating.  Board remands in August 1996 and January 
1999 contained explanations of the types of evidence sought, 
and the reasons that such evidence was relevant.  Responses 
received from the veteran, including in October 1994, 
September 1996, and July 2000 demonstrate an understanding of 
the evidence needed to substantiate his claim.  Additionally, 
the Board decision dated in December 2000 contained a 
discussion of the evidence upon which the decision was based; 
the applicable legal criteria; and the reasons for the denial 
of the claim.  Finally, the veteran's attorney was notified 
in October 2001 that she had 90 days to submit additional 
evidence or arguments on the veteran's behalf; no evidence or 
arguments were submitted.  The Board concludes that the 
notice provisions of the VCAA and companion regulation have 
been satisfied in this case.  

With respect to the duty to assist, the new law and 
regulation provide that the VA must make reasonable efforts 
to obtain evidence to substantiate the claim, including 
obtaining identified records and providing a VA examination 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. §  3.159(c).  The Board twice remanded the 
case for development of additional evidence relevant to the 
veteran's claim for an increased rating.  The RO obtained 
additional evidence pursuant to the Board's remand.  The 
evidence now compiled with regard to the veteran's claim 
includes reports of VA medical examinations that address the 
current manifestations of the veteran's ulcer disorder, as 
well as treatment records.  The accumulated evidence does not 
point to the existence of any additional evidence that would 
be relevant to the claim, and the veteran has written on two 
occasions that he receives all of his treatment through VA.  
The Board finds that the facts relevant to that claim have 
been properly developed, such that VA has satisfied its 
obligation to assist the veteran in the development of that 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In sum, the Board finds that there has been VA compliance 
with the notice and duty to assist provisions of the VCAA and 
the related VA regulation.

II.  Increased Rating

A.  Factual Background

The veteran served on active duty from July 1950 to March 
1953.  Service medical records note a long history of 
duodenal ulcer, beginning prior to service.  During service, 
however, he was treated for a peptic ulcer, and this 
condition led to his discharge from service.  Subsequent to 
service, he was hospitalized in August 1953 at a VA hospital, 
and he underwent a gastroenterostomy and vagotomy for 
duodenal ulcer disease.  

In September 1953, the RO granted service connection and a 40 
percent rating for chronic duodenal ulcer with 
gastroenterostomy and vagotomy.  

The veteran received VA inpatient treatment for his ulcer 
disease again in July and August 1967.  Studies during this 
admission showed an earlier gastroenterostomy and vagotomy, 
without a gastrectomy.  He later received periodic outpatient 
care.  VA treatment notes from October 1991 reflect that the 
veteran reported weight loss.  He weighed 189 pounds.  VA 
treatment notes from April 1992 indicated that the veteran 
had anemia.  In June 1992, upper gastrointestinal barium X-
rays revealed gastroesophageal reflux, deformed 
antrum/pyloric channel and duodenal bulb consistent with 
prior ulcer disease, and gastrojejunostomy.

In February 1994, the veteran filed a claim for an increase 
in the 40 percent rating for his postoperative duodenal ulcer 
disease.

On VA examination in April 1994, the veteran reported chronic 
epigastric burning and discomfort.  He reported that he had 
lost weight, from 209 to 189 pounds.  He reported occasional 
nausea, but no vomiting.  He indicated that he took 
medication for his ulcer.  The examiner's impression was 
chronic peptic ulcer disease, requiring chronic medication, 
with recurrent symptoms, and with weight loss.  

In his substantive appeal dated in October 1994, the veteran 
wrote that he had missed many days of work because of his 
ulcer disorder.  He noted that his symptoms included weight 
loss, diarrhea, nausea, and blood in his stool.

On VA examination in October 1996, the veteran reported that 
he had no heartburn, seldom vomited, although he had vomited 
blood more than forty years earlier, and again approximately 
two years before the present examination.  He reported 
occasional stomach pain, and some regurgitation.  He 
complained of poor appetite, and reported that he had lost 
about twenty pounds in the preceding six to eight months.  He 
reported that he took medication for his ulcer.  He did not 
have dumping symptoms.  He said he did not have any blood in 
his stool at the present time.

The examiner noted that the veteran was 6 feet, 2.5 inches 
tall, and weighed 173 pounds.  His maximum weight during the 
past year was reported to be 193 pounds.  The examiner 
reported that the veteran did not seem to be anemic.  With 
respect to malnutrition, the examiner indicated that the 
veteran did not seem to be very well fed.  The veteran 
reported that he did not have nausea, diarrhea, or bowel 
problems although he had some abdominal discomfort at times.  
The pertinent diagnoses were status post resection of the 
stomach (questionable) and gastrojejunostomy in 1952; status 
post perforated ulcer in 1951; and stomach outlet narrowing 
secondary to chronic ulceration.  Also diagnosed was severe 
chronic obstructive pulmonary disease.

Later that month, an upper gastrointestinal series was 
conducted, to rule out ulcer.  Also noted was a one year 
history of hematochezia, and a six month history of 
intermittent hematemesis.  The examination revealed a small 
diverticula in the duodenum and gastroesophageal reflux, with 
no other abnormalities in the esophagus, stomach, duodenum, 
or proximal small bowel.  The impression was normal upper 
gastrointestinal series except for gastroesophageal reflux.  

Laboratory studies disclosed slightly decreased hemoglobin, 
mean corpuscle volume, mean corpuscular hemoglobin, and 
slightly increased red cell distribution width.  White blood 
cells, red blood cells, hematocrit, mean corpuscular 
hemoglobin concentration, platelets and mean platelet volume 
were normal.  

VA treatment notes reflect that an esophagogastroduodenoscopy 
(EGD) performed in January 1997 resulted in an impression of 
gastrojejunostomy stoma with stomatitis but few erosions and 
a deformed duodenum.  Biopsies of the mucosa were consistent 
with chemical gastritis.  Helicobacter test was negative.  

In a December 1997 statement, the veteran wrote that his 
ulcer disorder had worsened.  He reported that he had lost a 
lot of weight, that he passed blood from his mouth and his 
rectum, and that he sometimes vomited. 

Outpatient treatment records show that he continued to 
complain of weight loss and loss of appetite.  In February 
1997, he weighed 171 pounds.  In June 1998, he weighed 159 1/2 
pounds, and his wife reported that she had smelled blood on 
his breath the other day, and there had been blood on the 
pillow.  In July 1998, he weighed 157 pounds, and it was 
noted his weight loss had stabilized.  In October 1998, his 
weight was 160 pounds.  Many of these recent treatment 
records focus on health problems other than ulcer disease.

On VA examination in June 1999, the veteran used a cane due 
to a broken hip and related surgery three months earlier.  He 
reported occasional heartburn and occasional vomiting.  He 
reported that he had vomited blood on a few occasions, most 
recently five month earlier.  He reported that his stomach 
hurt sometimes when he was hungry, and sometimes when he was 
eating.  He reported that his appetite was down quite 
significantly, and that he had lost about 30 pounds over the 
preceding year and a half.  He reported that he noted traces 
of blood on toilet paper, but only very seldom.  He indicated 
that he was currently taking medication for his ulcer 
disorder.  On examination, the veteran weighed 148 pounds.  
The examiner described the veteran as thin.  The examiner's 
diagnoses included status post gastroenterostomy for 
perforated duodenal ulcer, stomatitis, and significant weight 
loss.  Also diagnosed were hemorrhoids, chronic obstructive 
pulmonary disease, generalized arteriosclerosis with mild 
cardiopathy, osteoarthritis of the lower spine, and status 
post left hip fracture three months earlier.

In September and October 1999, the veteran was admitted to a 
VA Medical Center for four days, with reports of abdominal 
pain and weight loss.  He reported intermittent abdominal 
pain, worsening over two to three weeks, and a 50 pound 
weight loss over five or six months.  He reported a three day 
history of nausea and vomiting.  He reported melena and 
bright red blood from the rectum in the recent past.  On 
admission, the veteran weighed 150 pounds, and he was 
described as well-developed and well-nourished.  The examiner 
noted generalized abdominal tenderness, more tender at the 
umbilicus and at the right upper quadrant.  The hospital 
summary indicated that the veteran had been admitted to rule 
out possible gall stones.  On CT scan of the abdomen, no 
stones were observed.  The veteran's abdominal pain greatly 
decreased during his hospital course.  The treating physician 
concluded that the veteran had recently passed a gall stone.

In response to remand instructions from the Board, the 
physician who examined the veteran in June 1999 was asked to 
provide an opinion as to whether the symptoms of the 
veteran's ulcer condition produced definite impairment of his 
health.  In February 2000, the examiner responded that he had 
requested follow-up studies because of tenderness in the 
upper abdomen; however, during the hospitalization in 
September and October 1999, it had been found that he had 
probably had gallstones, which he had passed.  The physician 
also noted that in January 2000, the veteran had been 
diagnosed with multiple sclerosis in addition to all of this 
other diagnoses.  The diagnoses based on a review of the 
veteran's chart were status post gastroenterostomy for 
perforated duodenal ulcer, bile duct obstruction with passage 
of a gallstone, hemorrhoids, chronic obstructive pulmonary 
disease, generalized arteriosclerosis with mild cardiopathy, 
osteoarthritis of the lower spine, and status post fracture 
of the left hip, hydrocele, and multiple sclerosis with 
symptoms of myelopathy.  

In April 2000, the physician provided an addendum, as 
follows:  "The veteran's ulcer condition produces a very 
minimal impairment on his overall health.  His most recent 
abdominal problem was that of gall stones, for which he was 
hospitalized on September 30, 1999."

In a July 2000 statement, the veteran wrote that his ulcer 
condition definitely produced impairment to his health, and 
that the condition had worsened.  The veteran wrote that he 
was steadily losing weight, and that his diet and digestion 
were affected.  

B.  Analysis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Currently, the veteran is in receipt of a 40 percent rating 
for his postoperative duodenal ulcer disease.  

The veteran's condition includes a gastroenterostomy and 
vagotomy, and the maximum rating for such is 40 percent under 
38 C.F.R. § 4.114, Diagnostic Code 7348.  He has not had a 
gastrectomy, nor is there evidence of recent postgastrectomy 
or dumping syndrome, and thus the condition will not be rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7308 for 
postgastrectomy syndrome.

The most appropriate rating code for the veteran's condition 
is that for duodenal ulcer disease.  Under that code, a 40 
percent rating is assigned for duodenal ulcer which is 
moderately severe, less than severe but with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
provided for severe duodenal ulcer, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

The veteran has lost a significant amount of weight over the 
past several years; however, he has a number of significant 
medical problems other than a duodenal ulcer, and this weight 
loss has not been medically attributed to his ulcer disease.  
Manifestations from non-service-connected conditions may not 
be used in rating the service-connected disability.  
38 C.F.R. § 4.14.  In recent years, the veteran has reported 
that he has occasional vomiting, and, rarely, hematemesis or 
melena has been reported by the veteran.  However, when 
hospitalized in 1999 for complaints including melena, the 
diagnosis was gallstones.  Moreover, hematemesis or melena 
has not been clinically confirmed.  Although, in 1996, 
laboratory studies showed some slightly abnormal values, a VA 
physician reported that the veteran did not seem to be 
anemic, and anemia has not been diagnosed during this appeal 
period.  In any event, anemia is contemplated by the 40 
percent evaluation currently in effect; for a higher 
evaluation, the anemia, together with other symptoms, must be 
productive of definite impairment of health.  In April 2000, 
a physician was opined that the effect on his overall health 
due to ulcer disease was minimal.  While the veteran believes 
that many of his health problems are due to the ulcer disease 
residuals, he, as a layman, is not competent to attribute his 
impairment to service-connected ulcer disease residuals; such 
a determination requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).   

The weight of the competent evidence demonstrates that the 
veteran's postoperative duodenal ulcer produces impairment 
which does not exceed that of moderately severe duodenal 
ulcer, and thus no more than a 40 percent rating is 
warranted.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the- doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of a duodenal ulcer is denied.

		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

